Appeal from an order of the Supreme Court, Wyoming County (Michael F. Griffith, A.J.), entered January 18, 2006 in a divorce action. The order, insofar as appealed from, denied plaintiff’s motion for leave to reconsider the previously determined equitable distribution of the marital property.
It is hereby ordered that said appeal be and the same hereby is dismissed without costs (see Hutchings v Hutchings, 155 AD2d 973 [1989]).
All concur, Hayes, J., not participating. Present — Kehoe, J.P., Gorski, Martoche, Pine and Hayes, JJ.